Filed 04/22/19                                     Case 17-13797                                                Doc 1330


                 20
             1 Charles C.H. Wu (SBN 166756)
                       (cchwu@wclawyers.com)
             2 Vikram M. Reddy, SBN 228515
                       (vreddy@wclawyers.com)
             3 Sean Haddad (SBN 293960)
                       (shaddad@wclawyers.com)
             4 98 Discovery
               Irvine, CA 92618-3105
             5 Telephone: (949) 251-0111

             6 Attorneys for Telnet-RX

             7

             8                             UNITED STATES BANKRUPTCY COURT

             9                              EASTERN DISTRICT OF CALIFORNIA

            10                                         FRESNO DIVISION

            11 In re                                                  Case No. 1:17-13797

            12 TULARE LOCAL HEALTHCARE                                Chapter 9
               DISTRICT dba TULARE REGIONAL                           DC No.: CHW-1
            13 MEDICAL CENTER

            14                                                        INDEX OF EXHIBITS IN SUPPORT OF
                                                 Debtor.              MOTION TO ALLOW LATE-FILED
            15                                                        PROOF OF CLAIM

            16                                                        Date:       May 16, 2019
                                                                      Time:       9:30 a.m.
            17                                                        Dept.:      Department B, Courtroom 13
                                                                                  2500 Tulare Street, Fifth Floor
            18                                                                    Fresno, California 93721

            19                                                        Judge:      Honorable René Lastreto II

            20

            21         No.   Description                                             Total       Exhibit starts at
                                                                                     Pages       page
            22
                        1    February 21, 2019 Letter from Angie Graziano to            1                 4
            23               Telnet-RX
                        2    Debtor's Fifth Chapter 9 Status Report                      12               6
            24

            25          3    Excerpt of Claims Register as of April 2, 2019              2               19

            26
                 \\\
            27
                 \\\
            28


                 2786744.1                                        1
Filed 04/22/19                           Case 17-13797                            Doc 1330



                 DATED: April 22, 2019        CHARLES C.H. WU & ASSOCIATES, APC
             1

             2
                                              By:           /s/ Charles C.H. Wu
             3                                      Charles C.H. Wu
                                                    Vikram M. Reddy
             4                                      Sean J. Haddad
             5                                      Attorneys for Telnet-RX

             6

             7

             8

             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28


                 2786744.1                           2
Filed 04/22/19                                             Case 17-13797   Doc 1330




                                                           EXHIBIT “1”
                 J:\Wpforms\EXHIBIT SEP (1-12 A- VV).wpd




                                                                3
Filed 04/22/19   Case 17-13797               Doc 1330




                      4          EXHIBIT 1
Filed 04/22/19                                             Case 17-13797   Doc 1330




                                                           EXHIBIT “2”
                 J:\Wpforms\EXHIBIT SEP (1-12 A- VV).wpd




                                                                5
Filed 04/22/19       Case 17-13797               Doc 1330

    Filed 01/21/19   Case 17-13797          Doc 1020




                          6          EXHIBIT 2
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                          7
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                          8
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                          9
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                         10
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                         11
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                         12
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                         13
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                         14
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                         15
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                         16
Filed 04/22/19       Case 17-13797      Doc 1330

    Filed 01/21/19   Case 17-13797   Doc 1020




                         17
Filed 04/22/19                                              Case 17-13797   Doc 1330




                                                           EXHIBIT “3”
                 J:\Wpforms\EXHIBIT SEP (1-12 A- VV).wpd




                                                                18
Filed 04/22/19                                             Case 17-13797                                                        Doc 1330
            &0(&)/,9( 86%DQNUXSWF\&RXUWFDHE                                                           3DJHRI



             Creditor:         &ODLP1R                     Status:
             $OOLHG5HOLDELOLW\                      Original Filed Date   Filed by:&5
             +XJR:LOOLDPV                           Original Entered Date Entered by:9LFN\0F.LQQH\
             6DP+RXVWRQ3NZ\                                               Modified:
             +RXVWRQ7;
                 $PRXQW FODLPHG 

             History:
             'HWDLOV          &ODLPILOHGE\$OOLHG5HOLDELOLW\$PRXQWFODLPHG0F.LQQH\
                                             9LFN\
             Description:
             Remarks:


             Creditor:         &ODLP1R                     Status:
             *(3UHFLVLRQ+HDOWKFDUH//&             Original Filed Date   Filed by:&5
             FR0LFKDHO%%DFK                     Original Entered Date Entered by:-DQLFH%UDGVKDZ
             :KLWQH\'U                                                        Modified:
             0LOIRUG2+
                 $PRXQW FODLPHG 

             History:
             'HWDLOV          &ODLPILOHGE\*(3UHFLVLRQ+HDOWKFDUH//&$PRXQWFODLPHG
                                             %UDGVKDZ-DQLFH
             Description:
             Remarks:


             Creditor:         &ODLP1R                     Status:
             0HG2QH&DSLWDO)XQGLQJ//&            Original Filed Date   Filed by:&5
             FR'DYLG+/HLJK(VT                Original Entered Date Entered by:H'NW3ULG
             5D\4XLQQH\	1HEHNHU3&                                                Modified:
             6RXWK0DLQ6WUHHW6XLWH
             6DOW/DNH&LW\87
                 $PRXQW FODLPHG 

             History:
             'HWDLOV          &ODLPILOHGE\0HG2QH&DSLWDO)XQGLQJ//&$PRXQWFODLPHG
                                             H'NW3ULG
             Description:
             Remarks:$FFRXQW1XPEHUODVWGLJLWV



                                                     &ODLPV5HJLVWHU6XPPDU\

                                               &DVH1DPH7XODUH/RFDO+HDOWKFDUH'LVWULFW
                                                       &DVH1XPEHU
                                                             &KDSWHU
                                                       'DWH)LOHG




            KWWSVHFIFDHEXVFRXUWVJRYFJLELQ6HDUFK&ODLPVSO"/BB                            
                                                                  19                                        EXHIBIT 3
Filed 04/22/19                                          Case 17-13797                                                    Doc 1330
            &0(&)/,9( 86%DQNUXSWF\&RXUWFDHE                                                     3DJHRI



                                                 7RWDO1XPEHU2I&ODLPV

                                            7RWDO$PRXQW&ODLPHG 
                                            7RWDO$PRXQW$OORZHG
                                               ,QFOXGHVJHQHUDOXQVHFXUHGFODLPV

            7KHYDOXHVDUHUHIOHFWLYHRIWKHGDWDHQWHUHG$OZD\VUHIHUWRFODLPGRFXPHQWVIRUDFWXDODPRXQWV

                                                                   &ODLPHG $OORZHG
                                             6HFXUHG             
                                             3ULRULW\            
                                             $GPLQLVWUDWLYH



                                                    3$&(56HUYLFH&HQWHU
                                                      7UDQVDFWLRQ5HFHLSW
                                                         
                                3$&(5                                         &OLHQW
                                              PVLPRQSDFHU               :8&
                                /RJLQ                                        &RGH
                                                                                          
                                                                                          )LOHGRU
                                                                                          (QWHUHG
                                                                               6HDUFK )URP
                                'HVFULSWLRQ &ODLPV5HJLVWHU
                                                                               &ULWHULD 
                                                                                          )LOHGRU
                                                                                          (QWHUHG7R
                                                                                          
                                %LOODEOH
                                                                            &RVW    
                                3DJHV




            KWWSVHFIFDHEXVFRXUWVJRYFJLELQ6HDUFK&ODLPVSO"/BB                    
                                                                 20
